EXHIBIT 32.1 SECTION 1 CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER In connection with the annual report of FreeStar Technology Corporation ("Company") on Form 10-KSB for the fiscal year ended June 30, 2007 as filed with the Securities and Exchange Commission ("Report"), the undersigned, in the capacities and on the dates indicated below, hereby certify pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section 1350) that to their knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. FREESTAR TECHNOLOGY CORPORATION Date:September 28, 2007 By: /s/Paul Egan Paul Egan President/Chief Executive Officer Date:September 28, 2007 By: /s/Ciaran Egan Ciaran Egan Chief Financial Officer
